The plaintiffs petition for certification for appeal from the Appellate Court, 52 Conn. App. 18 (AC 16708), is granted, limited to the following issues:
“1. Do General Statutes (Rev. to 1987) § 38-69, now § 38a-723, and § 38-72 (h)-6, now § 38a-788-6, of the Regulations of Connecticut State Agencies, under the circumstances of this case render invalid an employment contract between a licensed public adjuster and *917a property owner when the property owner was not named on the insurance policy?
The Supreme Court docket number is SC 16098.
Wesley W. Horton and Kenneth J. Bartschi, in support of the petition.
Paige J. Everin, in opposition.
Decided April 27, 1999
“2. Did the Appellate Court improperly reverse the trial court’s judgment that under the facts of this case the plaintiff should recover in quantum meruit?”